Title: To James Madison from William McCreery, 7 November 1806
From: McCreery, William
To: Madison, James



Sir
Baltimore 7 November 1806

The bearer of this, Mr. James Anderson, having for many years devoted his time and attention to the Service of his Country, in France, where he has, as you must well know, acted in the capacity of Vice-consul of the U. S. is now on a visit to Washington for the purpose of soliciting an appointment to some place where his abilities may be rendered more usefull to his Country and to himself than where he has just come from.  I make free to testify to you that I have had an opportunity of witnessing the great activity and attention of Mr. Anderson, whilst in France in the year 1793, to the interests of his Country men, whenever occasion required it.
Being still under the impression that Mr Andersons services may be usefull and necessary to the commerce of the U S in France I beg leave to recommend him to your protection, and am, with the greatest respect, Sir Your most Obedt. Servt.

Wm. Mac Creery

